                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              June 06, 2019
                            UN ITED STA TES DISTRICT COURT                 David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEX AS
                                  GA LV ESTON D IVISION

AW X ELECTRIC SERV ICES,
IN C.;and ABEL ALV M EZ

              Plaintiffs.

V S.                                          CIV IL A CTION N O .3:18-CV-00268

BcàxcHwlto RsylxlxG co.LLc
d/b/aGv vssToxBAvREFIQ RV
              D efendant.

                   M EM O R AND UM AND RE CO M M EN DA TIO N

       PendingbeforetheCourtisDefendantBlanchardRefning Company LLC'SM otion

toDismiss(ûçM otiontoDismiss'').SeeDkt.12.ThismotioriwasreferredtothisCourtby
United StatesDistrictJudge George C.Hanks,Jr.See Dkt.21. Aftercarefulconsideration

of the M otion to D ism iss, the response, the reply,.and applicable lam the Court

RECO M M EN DS thattheM otion to D ism issbe DEN IED .

                               FACTUA L A LLEG A TION SI

       PlaintiffAbelAlvarez(tW lvarez'')isaHispanicmaleandthepresidentandmajority
shareholdtrofPlaintiffAmex Electric Services,lnc.(ç(Amex''). Amex isacorporation
thatprovides(çservicesfortheinstallation,m aintenanceandreyairofelectricalequipment
and facilities.'' Dkt.1 at2.



1This section consistsofthe factsasalleged in PlaintiffsAmex and Alvarez'fsiej Original
Com plaint.
      DefendantBlanchardRefining CompanyLLC ('sBlanchard'')ownsandoperatesa
petroleum refinery. In April2014,Blanchard entered into a five-yearM ajor Service

Contract(GtM SC'')with A1ex.2 The M SC designates Amex as a CONTRACTOR and
providesthatBlanchard m ay,from tim eto tim e,requestA m ex toperform variouselectrical

w ork atthe refnery. SeeD kt.12-1.lm portantly,the M SC states:

      This Contract does not obligate gBlanchardj to order services from
      CONTRACTOR nordoesitobligateCONTRACTUR to provideservicesto
      gBlanchard),butshallcontrolandgovern al1servicesorderedby (Blanchardj
      and accepted by CON TRACTOR hereunder,and shalldefine the rightsand
      obligationsof(Blanchardqand CONTRACTOR with regard to the matters
      covered hereby.

1d.at4.

      In February 2015, less than one year after executing the M SC, steelw orkers

em ployed by Blanchard w enton strike,interrupting A m ex's ability to provide electrical

services to Blanchard. A sa result,Blanchard çsadvised Alvarez thatA m ex w orkersw ere

notto retum to theirw ork atthe refinery untilthe Steelworkers'strike ended.'' D kt.1 at

6.

      Afterthe strike ended in June2015,Blanchard stopped ujing A m ex's services and

began to send allitselectricaljob ordersto othernon-minority owned electricalservice
tirm s. N onetheless,A m ex continued to comm unicate to Blanchard its w illingness to

provide electricalservices throughout the term of the M SC. In response, on or about

August 8,2016,Blanchard reassured A lvarez thatthe M SC rem ained in effect and that



2Priorto executing theM SC , Amex hadprovidedservicestoBlanchard andtherefinery'sprevious
ownersand operators for som e 40 years. '


                                           2
A m'ex should rem ain prepared to renderservices. H owever,Blanchard hasnotprovided

anyjoborderstoAmex sincethesteelworkerstrikebeganinFebruary2015.
       On September 5,2018,Alvarez and Amey filed suit against Blanchard. A m ex
                                                              '




bringsa claim under42 U.S.C.j 1981,allegingthatBlanchard interferedwith itsrightto
m ake and enforce contracts. A lvarez does not asserta Section 1981 c1aim .3 Instead,

Alvarez alleges an unspecified cause ofaction againstBlanchard forGçdamages to (hisq
reputation asprovided underthe com m on 1aw and statutes ofthe State ofTexas.'' D kt.1

at2.

       B lanchard now m oves to dism iss this lawsuit for failure to state a claim under

FederalRuleofCivilProcedure12(b)(6).
                                RULE 12(b)(6)STANDARD
       ltule12(b)(6)allowspartiestoseekdismissalofalawsuitforfailuretostateaclaim
upon which reliefmay begranted. A motiop to dismissunderRule 12(b)(6)teststhe
sufsciency ofthecpm plaintagainstthe legalstandard setforth in Rule 8,requiring 1(ashort

and plyin statem entofthe claim show ing thatthepleaderisentitled to relief.''FED.R.CIV.

P.8(a)(2). û1Tosurviveamotionto dismiss,acomplaintmustcontain suffcientfactual
m atter,accepted astrue,to ûstate a claim to reliefthatisplausible on its face-''' Ashcro.ft.

v.lqbal,556U.S.662,678(2009)(quotingBellAtl.Corp.v.Twombly,550U.S.544,570
(2007)). liDetermiùing whethera complaintstatesa plausible claim forrelief (isj ...a

3IntheM otiontoDismiss, BlanchardseeksthedismissllofGlAlvarez'sindividualSection 1981(a)
claim .'' Dkt.12 at5. ln response,A lvarez statesthathis'tclaim s are notasserted underthe federal
CivilRightsAct,butunderTexasLaw .''Dkt.16 at9.Atoralargument,Alvarez'sJounselagain
madeclearthatAlvarezhasnotasserted an individualclaim underSection 1981.
context-specifictask thatrejuiresthereviewing courtto draw on itsjudicialexperience
andcommonsense.''Iqbal,556U.S.at679(citationomitted).
      W henconductinjitsinquiry,theCourtCGacceptgs)a11well-pleadedfactsastnleand
viewlslthose factsin the lightmostfavorable to theplaintiff.''Bustos v.M artiniClub,
Inc.,599 F.3d 458,461(5th Cir.2010)(internalquotation marksand citation omitted).
GCIA)well-pleadedcomplaintmayproceedevenifitstrikesasavvyjudgethatactualproof
of Ethe allegedj facts is improbable,and thata recovery is very remote and unlikely.''
Twombly,550U.S at556(internalquotationmarksandcitationomitted). Itisimportant
tohighlightthatamotiontodismissunderRule 12(b)(6)isGcviewedwithdisfavorandis
rarely granted.'' Harrington v.StateFarm Fire (
                                              i Cas.Co.,563 F.3d 141,147 (5th Cirk

2009)(internalquotatioùmarksandcitationomitled).
      çsglqndeciding amotiontodismissforfailuretostateaclaim,courtsmustlimittheir
inquiry to the facts state(fin the complaint and the documents either attached to or

incoporated inthecomplaint.''Lovelacev.SoftwareSpectrum Inc.,78F.3d 1015,1017
(5th Cir.1996).
                                   A NALY SIS

A.    AM EX 'S SECT ION 1981 CLA IM

      Section 1981providesin pertinentpartthatIllajllpersons...shallhave the same
right...tomakeandenforcecontracts...asisenjoyedbywhitec'
                                                       itizens.'''42U.S.C.j
1981i(a). ill-flhe term çmake and enforce contracts'includes the making,performance,
modification,and termination ofcontracts,and thç enjoymentofal1benefits,privileges,.
terms,andconditionsofthecontractualrelationship.''42U.S.C.j1981(b).Tosufficiently
plead a claim under Section 1981,Am ex Stm ustallege facts in supportofthe follow ing

elements:(1)(Amexjisamemberofaracialminority;(2)anintenttodiscriminateonthe
basisofraceby (Blanchardq;and (3)the discrimination concernsone ormore'ofthe
activitiesenumeratedinthestatute.''Greenv.StateBarofTer,27 F.3d 1083,1086 (5th
Cir..lgg4ltcitation omitled).
       A m ex easily satisfies elem ents one and two. Am ex takes op the racialidentity of

Alvafez,itspresidentandmajorityshareholder:Hispanic.Thissatisieselementone.See,
e.g.,.Body by Cook,Inc.v.StateFarm M ut.Auto.Ins.,869 F.3d 381,386 (5th Cir.2017)
(tindingthatplaintiffadequatelypledthefirstelementofaSection 1981claim byalleging
thatbusinesswasminority owned). Amex hasoffered factsthatplausibly sujgestthat.
Blanchard'ssudden discontinuation ofprovidingitjob ordersmightbedueto Alvarez's
race. This satisfes the second elem ent. The third elem ent,how ever,requires a brie'f

discussion.

       Blanchard contendsthatAm ex'sGtallegationscenteron alleged discrim ination in its
   .                                                '
                                ,

ability to enforceitsrightsundertheM SC w ith Blanchard Retining- specifically,theright

torecçivejob ordersforwork attherefinery.'' Dkt.12.at3.Based on thiscontention,
Blanchard arguesthatAm ex hasnotpled factualallegationsthatshow ithad an enforceable

contracmalrighttojobordersundertheM SC,andthisisfataltoAmex'sclaim because1ça
plaintiffcannotstate a claim under Section 1981unlessgitjhasrightsunderthe existing
contractthat (itj wishes to çmake and enforce.''' 16L (quoting Domino's Pizza,lnc.v.
McDonald,546 U.S.470,475-76,480 (2006)). Boiled down,Blanchard believes that
A m ex'sclaim is a11aboutenforcing the M SC,and because the M SC statesthatBlanchard
wasnotobligatedto sendAmexjoborders,Amexhasno contractualrightrelatedtojob
ordersto enforce. The CourtsndsBlanchard'sargum entunpersuasive.

       A sm entioned above,lGthe term Cm ake and enforce contracts'includesthe m aking,

performance,modification,andterminationofcontracts,andtheenjoymentofa11benefits,
privileges,terms,andconditionsoftheçontractualrelationship.''42U.S.C.j1981(b).ln
otherw ords,discrim inatory conductsurm unding the form ation,creation,implem entation,

m odifcation,execution,and tenuination of a contract falls w ithin the am bit of Section

1981.'R ere exactly A m ex'sclaim w illultim ately fallislessthan clearatthis m otion to

dism iss stage. But w hat is clear is that discrim inatory conduct concem ing any of the

activities enum erated in Section 1981isprohibited.

      A lthough Blanchard seeks to construe A m ex's claim as m erely being an

enforcem entclaim ,theCom plaintdoesnotm andate such aconstruction.The Com plaint's

allegations and the reasonable inferences flow ing from those allegations suggests that

Amex's gripe about the sudden dtscontinuation of job orders not only implicates
Séenforcem ent,''it also arguably implicates ilperform ance''under the M SC. This is so

becausèwhiletheM SC mightnotobligateBlanchard toprovidejob orders,itcertainly
identifes Am ex as a cont
                        ,ractorauthorized to receivejob orders. And ifBlanchard is
refusing to provideAmex anyjob ordersfora disctiminatory reason,thatwould clearly
constitute discrim ination affecting the çs
                                          perform ance''ofthe contractunderSection 1981.4



4A toralargum ent, Am ex'scounselasserted thathisargum entwasbased on Blanchard'sessential
idtennination''oftheM SC.Although counseldescribedhisargum entusingtheterm ltterm ination,''
theCourtfindsthatthe argum entismoreproperly related to ttperfonnance''undertheM SC.


                                            6
    Blanchard asksthe Courtto ignore this factbased on the discretionary language used in

    the M SC,as ifsuch language im m unizesitfrom Section 1981 claim s. Said anotherw ay,

    Blanchard seem sto suggestthatw ith respectto itscontractors,ifthe contractprovidesthat

    theassignmentofjobordersisdiscretiönary,itsrefusaltosendjoborders- nomatterthe
    reason- can neveram ountto a claim underSection 1981.This isnotthe law .

          The CourtfindsthatAm ex hasadequately identiGed specificfactsin theComplaint

    that plausibly suggest that Blanchard discrhninated against it as a racial m inority by   .




    inteyfering with itsability to tcm ake and enforce contracts''asenum erated in Section 1981.

    Blanchard'sM otion to D ism issthe Section 1981claim againstA m ex should be denied.

    B.    ALVAR EZ 'S STATE LA W CLAIM S

          Turning to A lvarez's individual claim s,Blanchard argues that A lvarez does not

    have valid state 1aw claim s because a1lofA lvarez'spurported dam ages are derivative of

    A m ex'sclaim . In hisresponse,A lvarez disputesBlanchard's characterization ofhisstate
l

    law claims,asserting that(ûAlvarez'lsjstatelaw claimsaroseayearafterthej 1981claim
    asserted by A m ex Electric,arebased on differentconductand seek distinctiverelief.''D kt.

    16 at11. N owhere in the Complaint,howev
                                           'er,doesA lvarez specifcally identify his state

    1aw claims. Rather,he merely assertsthathe isseeking Sûdamagesto ghisqreputation as
    provided underthe com m on law and statutesofthe State ofTexas.'' Dk4.1 at2. Because

    the Courtcannotclearly discern A lvarez'sspecific state 1aw claim s,the Courtisreluctant,

    at this tim e, to form ally w eigh in on whether the Com plaint suffciently alleges a

    recognizable claim on behalfofA lvarez.




                                                7
       The Courtbelievesitw ould be bestifPlaintiffsam endtheirComplaintby June 12,

2019 to clearly identify A lvarez's causes of action and any applicable state statutes.

B lanchard can then seek to dism issthe individualclaim s raised by A lvarez and the Court

w illbe in a m uch betterposition to assess the legalbasis for Alvarez's causes of action.

Accordingly,thependingM otiontoDismissshouldbedeniedwithoutprejudiceasfaras
A lvarez's claim s are concem ed. Upon the filing ofan am ended com plaint,Blanchard is

authorized to seek dism issalofA lvarez'sclaim sw ithouttheneed to participate in another'

pre-m otion conference.

                                   CO N CLU SIO N

       For the reasons stated above, the Court RE CO M M END S that the M otion to

D ism issbe DEN IED .

       The Clerk shallprovide copies of thisM em orandum and Recpm m endation to the

respectivepartieswhohavefourteendaysfrom thereceiptthereoftotilewrittenobjections
pursuanttoFederalRuleofCivilProcedure72(b)andGeneralOrder2002-13.Failureto
  !j
  ,
                                                                                       '
filq)wr
      'itten objectionswithin thetimeperiod mentioned shallbaran aggrieved party from

attacking the factualfindingsand legalconclusionson appeal.

       SIGNED atGalveston,Texas,this6thdayoi-lune,2019.



                                                ' A ND REW M .ED ISON
                                          UN ITED STATES M A G ISTM TE JUD GE
